 

Exhibit 10.4

BIOVEST INTERNATIONAL, INC.

 

     September 30,  2010
(Unaudited)   ASSETS   

Current assets:

  

Cash

   $ 206,000   

Accounts receivable, net of $8,000 allowance for doubtful accounts at June 30,
2010 and September 30, 2009

     398,000   

Costs and estimated earnings in excess of billings on uncompleted contracts

     106,000   

Inventories

     417,000   

Prepaid expenses and other current assets

     141,000            

Total current assets

     1,268,000   

Property and equipment, net

     77,000   

Patents and trademarks, net

     261,000   

Reorganization value in excess of amounts allocated to identifiable assets

     2,131,000   

Other assets

     153,000            

Total assets

   $ 3,890,000             LIABILITIES AND STOCKHOLDERS’ DEFICIT   

Liabilities not subject to compromise:

  

Current liabilities:

  

Accounts payable

     556,000   

Customer deposits

     85,000   

Accrued liabilities

     688,000   

Notes payable, related party

     2,597,000            

Total liabilities not subject to compromise

     3,926,000   

Liabilities subject to compromise (Note 8)

     76,898,000            

Total liabilities

     80,824,000   